FILED
                            NOT FOR PUBLICATION                                  APR 21 2014

                                                                             MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ISAIAH JOEL PETILLO,                              No. 12-55934

               Petitioner - Appellant,            D.C. No. 2:11-cv-05005-CJC

  v.
                                                  MEMORANDUM*
C. WORLDAND,

               Respondent - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                    Cormac J. Carney, District Judge, Presiding

                             Submitted April 16, 2014**

Before:        GOULD, BERZON, and BEA, Circuit Judges.

       California state prisoner Isaiah Joel Petillo appeals pro se from the district

court’s denial of his 28 U.S.C. § 2254 habeas corpus petition. We have

jurisdiction under 28 U.S.C. § 2253. We review de novo, see McMurtrey v. Ryan,

539 F.3d 1112, 1118 (9th Cir. 2008), and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Petillo contends that the trial court’s admission of Emma Duke’s testimony

violated his Sixth Amendment right to cross-examine two palmprint experts who

verified her analysis. Whether or not it was a violation of the Confrontation Clause

for Duke to rely on the experts’ verification of her conclusions, see Crawford v.

Washington, 541 U.S. 36 (2004), in light of the rest of Duke’s testimony, as well as

the other evidence placing Petillo at the murder scene, any error in admitting the

testimony was harmless. See Jackson v. Brown, 513 F.3d 1057, 1084-85 (9th Cir.

2008).

      Petillo also contends that his right to due process was violated because the

prosecutor improperly vouched for two expert witnesses. We agree with the

district court that it was not contrary to clearly established federal law for the state

court to conclude that the prosecution’s description of its experts’ professional

performance and its use of “we” in closing arguments to express reasonable

inferences from the evidence admitted at trial were not improper. See 28 U.S.C.

§ 2254(d)(1); United States v. Ruiz, 710 F.3d 1077, 1086 (9th Cir.), cert. denied,

134 S. Ct. 488 (2013). Further, to the extent there was improper vouching, any

error was harmless. See Fry v. Pliler, 551 U.S. 112, 127 (2007).

      We construe Petillo’s additional arguments as a motion to expand the

certificate of appealability. So construed, the motion is denied. See 9th Cir. R. 22-


                                            2
1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per curiam).

      The district court did not abuse its discretion in denying Petillo’s request for

an evidentiary hearing. See West v. Ryan, 608 F.3d 477, 484-85 (9th Cir. 2010).

      AFFIRMED.




                                          3